SILVERMAN, Circuit Judge,
concurring.
*956This cockamamie result is compelled by United States v. Du Bo, 186 F.3d 1177 (9th Cir.1999).
Never mind that the defendant knew that specific intent was an element of the offense. Never mind that the jury was instructed that specific intent is an element of the crime. Never mind that a properly instructed jury found all the elements of the crime — including intent — beyond a reasonable doubt. Never mind that the evidence conclusively supported the verdict. Notwithstanding all of the above, we are compelled to reverse the result of an errorless trial solely because the indictment failed to allege that the defendant, in attempting to enter the United States unlawfully, intended to do so. This makes no sense.
While it is true that the defendant had the right to have a grand jury decide, in the first instance, whether there was probable cause to believe that he had the requisite specific intent, it is also true that the trial jury found the requisite specific intent beyond a reasonable doubt. There is no claim that the defendant was surprised to learn that intent was an element of the crime, or that the jury was improperly instructed, or that the evidence was insufficient, or that the defendant suffered any prejudice in any way whatsoever. The error was entirely harmless, and the defendant doesn’t claim otherwise. But that is not enough under Du Bo, which holds that harmless error analysis is unavailable in these circumstances. So long as objection had been made, reversal is required per se, no matter that the error may have been cured, or that it caused no harm.
The reasoning of Du Bo is seriously undermined by United States v. Cotton, — U.S. —, 122 S.Ct. 1781, 152 L.Ed.2d 860 (May 20, 2002), which holds that the omission from an indictment of a necessary element of an offense does not affect the fairness of the justice system when overwhelming and uncontroverted evidence of that element is presented at trial — even where the element was not submitted to the jury. However, Cotton does not directly overrule Du Bo because in Cotton, where there had been no objection, the Court held only that there was no plain error.
It simply makes no sense to apply a harmless error analysis to the admission of confessions, Arizona v. Fulminante, 499 U.S. 279, 295, 111 S.Ct. 1246, 113 L.Ed.2d 302 (1991), to prosecutorial misconduct, United States v. Cabrera, 201 F.3d 1243, 1246 (9th Cir.2000), to error in jury instructions, Neder v. U.S., 527 U.S. 1, 19-20, 119 S.Ct. 1827, 144 L.Ed.2d 35 (1999), to error in guilty plea colloquies, United States v. King, 257 F.3d 1013, 1021 (9th Cir.2001), to Confrontation Clause violations, United States v. Gillam, 167 F.3d 1273, 1277 (9th Cir.1999) — indeed, to a whole host of procedural, evidentiary and constitutional errors — but not to a demonstrably inconsequential defect in an indictment.
The defendant’s motion to dismiss the indictment should have been granted. It wasn’t. Fortunately, the district court’s error caused no harm. Nevertheless, the indictment will now be dismissed, and the defendant will be subject to re-indictment and re-trial, even though his first trial was flawless. This is precisely the type of situation for which the harmless error rale was invented.